                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Joseph Bergeron,                                           Civ. No. 20-0701 (SRN/BRT)

                      Petitioner,

 v.                                                              ORDER

 Paul Schnell, Commissioner of
 Corrections; and Guy Bosch, Warden,

                      Respondents.



      IT IS HEREBY ORDERED that:

      1.     Respondents are directed to file an answer to the petition for a writ of

habeas corpus of petitioner Joseph Bergeron, showing cause why the writ should not be

granted.

      2.     Respondents’ answer must fully comply with the requirements of

Rules 5(b), (c) and (d) of the Rules Governing Section 2254 Cases in the United States

District Courts and must include a reasoned memorandum of law and fact fully stating

respondents’ legal position on Bergeron’s claims. The answer must be filed with the

Court within thirty days of the date of this order, and a copy of the answer must be

served upon Bergeron simultaneously with such filing.

      3.     If Bergeron intends to file a reply to the answer, he must do so within thirty

days of the date when respondents’ answer is filed. Thereafter, no further submissions

from either party will be permitted, except as expressly authorized by Court order.


                                            1
      4.    Bergeron’s application to proceed in forma pauperis (Doc. No. 2) is

DENIED WITHOUT PREJUDICE in light of his payment of the filing fee in this

matter.

 Dated: April 6, 2020                         s/ Becky R. Thorson
                                              BECKY R. THORSON
                                              U.S. Magistrate Judge




                                          2
